Judgment unanimously affirmed. Memorandum: Upon the exercise of our power of independent review (see, People v Bleakley, 69 NY2d 490), we find that the implicit finding of an intent to steal was not contrary to the weight of the credible evidence. We also conclude that the trial court did not abuse its discretion by refusing to dismiss the indictment in the interest of justice pursuant to CPL 210.40.
We have considered defendant’s remaining contention and find it to lack merit. (Appeal from judgment of Monroe County Court, Maloy, J.—grand larceny, third degree.) Present—Dillon, P. J., Doerr, Green, Balio and Lawton, JJ.